Celebrezze, J.,
dissenting. I am constrained to dissent from the decision rendered in case No. 77-913. Apparently the majority has allowed the extraordinary writ of prohibition because “* * * a common issue in * * * the appeal pending in the Court of Appeals and in the second appeal to the board * * * [is] whether the issuance of the orders permitting the operation of Battery No. 1 was proper under the law * * V’ In view of the complex procedural history of the instant dispute it is perhaps not surprising that such rash reductionism should yield an erroneous result.
The ease presently pending before the Court of Appeals (case No. 37329) contests the validity of the board’s decision (case No. EBR 76-24) requiring the director to issue the first conditional operating permit. In case No. EBR 77-14 a determination was sought as to whether the director complied with the “other appropriate actions” portion of the prior board decision in reaching his decision to grant relator a second conditional operating permit authorizing the operation of the battery of coke ovens until September 1, 1978.
I fail to perceive how the issue of compliance with the conditional permit procedure can be identified with a substantive challenge to the earlier decision mandating that the conditional permit procedure be implemented. Moreover, I concur in the Court of Appeals’ belief that “* * * the extraordinary writ of prohibition provides a singularly gross alternative to the exercise of EBR administrative responsibility and expertise * *
Accordingly, I respectfully dissent.